Order entered March 24, 2015




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                     No. 05-15-00018-CR

                               DEVONTE WEBB, Appellant

                                              V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the Criminal District Court No. 3
                                  Dallas County, Texas
                           Trial Court Cause No. F13-56001-J

                                          ORDER
       The Court GRANTS appellant’s March 20, 2015 second motion to extend time to file his

brief as follows. We ORDER appellant to file, by APRIL 23, 2015, either a brief or a motion to

dismiss the appeal that complies with Texas Rule of Appellate Procedure 42.2(a).


                                                     /s/   LANA MYERS
                                                           JUSTICE